Citation Nr: 1044663	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for nephrolithiasis, renal 
colic, and urinary tract infections, claimed as a kidney 
condition.

2.  Entitlement to service connection for a heart condition also 
claimed as sinus tachycardia. 

3.  Entitlement to service connection for declining eyesight also 
claimed as a refractive error.

4.  Entitlement to service connection for hyperlipidemia.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for type II diabetes 
mellitus (diabetes), also claimed as pre-diabetic diabetes.

7.  Entitlement to service connection for an anxiety/thyroid 
condition.
8.  Entitlement to service connection for venous insufficiency, 
also claimed as thrombophlebitis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The history of the Veteran's active service is complex and, as of 
yet, still not clear.  The Veteran had active service in the 
United States Air Force from February 1980 to May 1980.  She was 
released to the Air Force Reserves, and it appears that she had 
periods of Active Duty for Training in 1980 and 1981.  She then 
had active service with the United States Navy from April 1981 to 
April 1985.  It appears that following her discharge, she served 
in the Naval Reserves until August 2000.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

On her November 2008 Substantive Appeal, the Veteran stated that 
she wished to present testimony before a member of the Board at a 
hearing in Washington.  In August 2010, the Veteran was informed 
that her requested hearing had been scheduled for October 2010.  
In an October 2010 letter, the Veteran stated both that she would 
not be able to attend her scheduled hearing and she wished for 
her claim to be decided on the evidence of record.  Accordingly, 
upon remand, the Veteran need not be scheduled for a new hearing.  

The issues of entitlement to service connection for 
nephrolithiasis, a heart condition, hypertension, diabetes, an 
anxiety/thyroid condition, and venous insufficiency are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran has been diagnosed as suffering from presbyopia - 
a refractive error - but no other eye disorder.  

2.  A refractive error is defined by VA regulation as a 
congenital or developmental defect for which service connection 
cannot be granted.

3.  The Veteran's current elevated cholesterol/lipid level does 
not constitute a disease or disability for VA compensation 
purposes.


CONCLUSIONS OF LAW

1.  The Veteran has no legal entitlement to service connection 
for a refractive error.  38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for hyperlipidemia have 
not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Among other claims, the Veteran seeks service connection for 
declining eyesight, as she has been diagnosed as suffering from 
presbyopia.  As explained below, however, claims for service 
connection for refractive errors are barred by a matter of law, 
so her claim must be denied.  She also seeks service connection 
for hyperlipidemia.

Ordinarily, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  VA regulations, 
however, specify that certain conditions that are congenital or 
developmental defects - including refractive errors - are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Here, the Veteran's June 2006 claim stated that she sought 
service connection for declining eyesight.  She later clarified 
that she was referring to a refractive error.  In her March 2008 
Notice of Disagreement, the Veteran stated that she has been 
wearing glasses since the tenth grade, and that this is listed as 
a restriction on her driver's license.  

A review of the Veteran's medical records does not reveal a 
diagnosis of a visual disorder other than refractive error.  A 
March 2005 VA ophthalmological consult, for instance, notes that 
the Veteran suffers from diabetes but not nonproliferative 
diabetic retinopathy.  Instead, she was found to be suffering 
from presbyopia, or "impairment of vision due to advancing years 
or to old age."  Dorland's Illustrated Medical Dictionary 1534 
(31st ed. 2007).  Importantly, the Court of Appeals for Veterans 
Claims has recognized that presbyopia is "a noncompensable 
refractive error."  McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  In reviewing the Veteran's VA and private medical 
records, the Board can find no evidence that the Veteran 
currently suffers from any eye condition other than this 
refractive error.  

Absent evidence that the Veteran is currently suffering from an 
eye condition other than presbyopia, her claim must be denied as 
a matter of law.  Further, the statutory provisions regarding 
reasonable doubt are not applicable to a determination on the 
basis of preclusion by law.  The Veteran's testimony as to 
personal observations is not applicable to a determination on the 
basis of preclusion by law.  The provisions of 38 U.S.C.A. § 
5107(b) (West 2002) regarding reasonable doubt are not applicable 
to warrant a more favorable determination.  The claim for service 
connection for declining eyesight must be denied.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as here, 
undisputed facts render a claimant ineligible for the benefit 
claimed, and further factual development could not lead to an 
award. VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 
(March 9, 2004).

Here, regardless of the character or the quality of any evidence 
which the Veteran could submit, a refractive error is not defined 
as a disease within applicable VA legislation.  A claim for 
service connection for such a disorder must be denied as a matter 
of law.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
(approving of VA's promulgation of 38 C.F.R. § 3.303(c)).  
Therefore, it would be fruitless to provide the Veteran with 
further notice or assistance pursuant to the VCAA, and an 
extended discussion of these duties is unnecessary.  

2.  Claim for service connection for hyperlipidemia

The Veteran's current records disclose that a diagnosis of 
hyperlipidemia has been assigned, and the mediations prescribed 
for the Veteran include a medication used to lower cholesterol.  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 
Vet. App. 439 (1995).  Nothing in the medical evidence reflects 
that the Veteran has been diagnosed with a chronic disability 
manifested by high triglycerides at any time during the pendency 
of the appeal and there is no evidence of record to suggest that 
it causes any impairment of earning capacity.  There is no 
evidence of symptoms, manifestations, or deficits in bodily 
functioning associated with this laboratory finding.  

A clinical finding, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  The Veteran has presented no competent medical evidence 
that hyperlipidemia results in a disability, nor does the 
clinical evidence of record so reflect.  To the extent that 
hyperlipidemia is a manifestation of or etiologically linked to 
hypertension or a cardiac disorder, to include tachycardia, those 
claims are addressed in the Remand, below.  

Here, regardless of the character or the quality of any evidence 
which the Veteran could submit, an abnormality of lipids in the 
blood is not defined as a disease within applicable VA 
legislation.  A claim for service connection for such a disorder 
must be denied as a matter of law.  See Winn v. Brown, 8 Vet. 
App. 510, 516 (1996) (approving of VA's promulgation of 38 C.F.R. 
§ 3.303(c)).  Therefore, it would be fruitless to provide the 
Veteran with further notice or assistance pursuant to the VCAA, 
and an extended discussion of these duties is unnecessary.  

The claim for service connection for hyperlipidemia must be 
denied.  




ORDER

Service connection for a refractive error is denied.  

Service connection for hyperlipidemia is denied. 


REMAND


This case presents two issues that must be addressed before the 
Board may properly adjudicate the Veteran's claims.

First, the Board notes that despite diligent attempts by the RO, 
the Veteran's service treatment records have not been obtained 
and associated with the claims file.  The RO made a formal 
finding of the unavailability of the Veteran's service treatment 
records in a March 2007 memorandum.  

When the RO made that formal finding, the RO also made a formal 
finding that the Veteran's discharge documents were similarly 
unavailable.  Since that time, however, numerous discharge 
documents have been obtained and associated with the claims file.  
These discharge documents include the Veteran's DD-214 from her 
original active duty with the Air Force, the Veteran's DD-214 
from her four year term of active duty with the Navy, and the 
Veteran's August 2000 discharge from the Naval Reserves.  

As the claims before the Board are for service connection, a 
review and evaluation of the Veteran's service treatment records 
is essential to properly adjudicate her claim.  See, e.g., 
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. 
§ 3.303(a)) (stating that medical evidence of an in service 
incurrence or aggravation of a current disability is one of the 
criteria that must be satisfied to establish service connection).  

Given the complex nature of the Veteran's active and reserve 
service and the fact that the Veteran's name has changed since 
her active service, the Board finds it prudent to make another 
attempt to locate the Veteran's service treatment records.  Her 
claim is thus remanded in order that such an attempt may be made.  
When searching, the RO/AMC should ensure that its search accounts 
for the Veteran's name change and her active and reserve service 
in both the Air Force and Navy.  If no other records are 
obtained, the Veteran's service administrative or personnel 
records should be obtained.  

Next, in her November 2008 Substantive Appeal, the Veteran stated 
that she was a federal employee, as she was formerly employed by 
VA.  The RO/AMC should also seek to obtain any available records 
regarding her employment with VA or which may be under the 
control or any other federal agency.  

Finally, in conjunction with the Veteran's October 2010 letter 
that withdrew her request for a hearing in Washington, the 
Veteran submitted records of her recent VA outpatient treatment.  
Understandably, the Agency of Original Jurisdiction did not 
consider these records in its most recent Supplemental Statement 
of the Case.  While the Board could seek a waiver from the 
Veteran or her representative, as the Board is remanding the 
Veteran's claims, it will be simpler to have the RO consider this 
evidence when it readjudicates the Veteran's claim.  

The Board notes that the Veteran has been informed of the 
criteria for service connection, including the criteria specific 
to service connection for diseases and injuries incurred or 
sustained during active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA).  Although she has been informed 
that the standards for service connection where duty is ACDUTRA 
or INACDUTRA, such that presumptions of service connection are 
not applicable, it is not clear that the Veteran has been advised 
that evidence, whether clinical, lay, or employment-related, 
which is proximate to separation from a period of active service, 
could assist her to substantiate her claims.  The Veteran should 
be advised to submit evidence proximate to each separation from 
active service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should again seek to obtain 
the Veteran's service treatment and 
personnel/administrative records from all 
possible government sources.  

First, the RO/AMC should request that the 
National Personnel Records Center (NPRC) 
again search for records for the Veteran.  
That request should specify both the 
Veteran's current name and the name under 
which she previously served.  Service 
treatment records and 
personnel/administrative records should be 
sought.  The RO should specific for NPRC each 
service department the Veteran served with 
and the time period during which she had 
active service.

Secondly, the RO/AMC should request any 
available medical and personnel records from 
the Air Force Personnel Center and the Air 
Reserve Personnel Center.  These requests 
should similarly specify both the Veteran's 
current name and the name under which she 
previously served.  

Next, the RO/AMC should request any available 
medical and personnel records from the Navy 
Personnel Command and/or Naval Reserve 
Personnel Center.  

Finally, the RO/AMC should request any 
available medical or personnel records from 
any other governmental source that it 
believes may have any of the Veteran's 
service treatment or personnel records.  

All efforts to obtain this information must 
be documented and added to the Veteran's 
claims folder. 

2.  The RO/AMC should then afford the Veteran 
an opportunity to identify or submit 
evidence, to include employment-related 
evidence, lay statements, or clinical 
evidence, proximate to each separation from 
active service.  

With authorization, the RO should seek to 
obtain records of the Veteran's employment 
with VA or any other federal agency.  The 
RO/AMC should seek to procure a waiver from 
the Veteran to obtain these records prior to 
its search.  

3.  VA clinical records from May 1980 to 
April 1981, and from 1985 to the present 
should be obtained.  In readjudicating the 
Veteran's claims, each theory of entitlement, 
including application of presumptive periods 
following active service (but not ACDUTRA or 
INACDUTRA, unless an exception applies), the 
RO/AMC should ensure that it reviews and 
considers the VA treatment records submitted 
by the Veteran in October 2010 and any 
further new evidence.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


